DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

3.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
4.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 	
a.	positive pressure discharge member in claims 6, 11, and 17. Interpreted as a bursting disk, a predetermined breaking point, a liquid-tight film, and a pressure relief valve or equivalents thereof (see page 11 of specification as filed). 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1-4, 7, 10, 12, 14, 18-21, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
7.	Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). 
The term “positive pressure discharger” in claims 1-4, 7, 10, 12, 14, 18-21, and 24 is used by the claim to mean “a pressure relief device,” while there is no accepted meaning in the art. The term is indefinite because the specification does not clearly redefine the term.
The term “protector” in claims 3, 14, 12, and 22 is used by the claim to mean “a filtering device,” while there is no accepted meaning in the art.” The term is indefinite because the specification does not clearly redefine the term.

Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



9.	Claim(s) 1, 2, and 5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Behlen et al. (U.S. Patent Publication No. 2020/0220237A1, “Behlen”, previously cited).

Regarding claim 1, Behlen discloses a liquid-cooled energy storage arrangement for an electric drive in a motor vehicle (Fig 2), comprising: 
an energy storage including a housing (vehicle shell, see ¶0035), in which a plurality of storage cells (22) are arranged; 
a volume (flow path of fluid in cells) in heat-conducting contact with the plurality of storage cells and through which a cooling medium is flowable, the volume limited at least by a cooling medium-guiding feed line and a cooling medium-guiding discharge line (see annotated fig 2 below); 
the plurality of storage cells structured and arranged to be in direct contact with the cooling medium (fig 2); 
at least one positive pressure discharger (6) connecting the volume to a surrounding area, the at least one positive pressure discharger configured to open at a predefined pressure in the cooling medium (¶0036); and 
wherein the at least one positive pressure discharger is arranged in the feed line (fig 2).

    PNG
    media_image1.png
    746
    832
    media_image1.png
    Greyscale

Regarding claim 2, Behlen further discloses wherein the at least one positive pressure discharger (6) is structured as a pressure relief valve (¶0036).

Regarding claim 5, Behlen further discloses a pump (3) configured to convey the cooling medium wherein the pump is impermeable by the cooling medium when in a turned-off state (at least due to check valves 24 which would inhibit the flow through the pump).



Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


11.	Claim(s) 3, 7, 21, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Behlen et al. (U.S. Patent Publication No. 2020/0220237A1, “Behlen”, previously cited) in view of Edwards et al. (U.S. Patent Publication No. 2016/0242319A1, “Edwards”, previously cited).

Regarding claim 3, Behlen discloses all previous claim limitations. However, Behlen does not explicitly disclose a protector connected upstream of the at least one positive pressure discharger, the protector structured and arranged to prevent a blocking of the at least one positive pressure discharge member. Edwards, however, discloses a cooling system (fig 8A) wherein a protector (825) is connected upstream of the at least one positive pressure discharger (326’), the protector structured and arranged to prevent a blocking of the at least one positive pressure discharger (as it filters the coolant, see ¶0067). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Behlen to provide the protector of Edwards in order to ensure the coolant is filtered and does not create blockages in the other components. 

Regarding claim 7, Behlen discloses a liquid-cooled energy storage for an energy storage arrangement (fig 2), comprising: 
a housing (vehicle shell, see ¶0035); 
a plurality of storage cells (22) arranged in the housing;
 a volume (flow path of fluid in cells) in heat-conducting contact with the plurality of storage cells and through which a cooling medium is flowable, the volume limited at least by a cooling medium-guiding feed line and a cooling medium-guiding discharge line (see annotated fig 2 below);
 at least one positive pressure discharger (6) connecting the volume to a surrounding area, the at least one positive pressure discharger configured to open at a predefined pressure in the cooling medium (¶0036); and 
wherein the at least one positive pressure discharger is arranged in the feed line (fig 2).

    PNG
    media_image1.png
    746
    832
    media_image1.png
    Greyscale

However, Behlen does not explicitly disclose wherein the at least one positive pressure discharger includes a protector disposed upstream of an outlet of the at least one positive pressure discharger, the protector structured and arranged to prevent a blocking of the at least one positive pressure discharger. Edwards, however, discloses a cooling system wherein the at least one positive pressure discharger (326’, 825) includes a protector (825) disposed upstream of an outlet (at 400) of the at least one positive pressure discharger, the protector structured and arranged to prevent a blocking of the at least one positive pressure discharger (as it filters the coolant, see ¶0067). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Behlen to provide the protector of Edwards in order to ensure the coolant is filtered and does not create blockages in the other components. 


Regarding claim 21, Behlen discloses all previous claim limitations. However, Behlen does not explicitly disclose wherein the at least one positive pressure discharger includes a protector disposed upstream of an outlet of the at least one positive pressure discharger, the protector structured and arranged to prevent a blocking of the at least one positive pressure discharger. Edwards, however, discloses a cooling system wherein the at least one positive pressure discharger (326’, 825) includes a protector (825) disposed upstream of an outlet (at 400) of the at least one positive pressure discharger, the protector structured and arranged to prevent a blocking of the at least one positive pressure discharger (as it filters the coolant, see ¶0067). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Behlen to provide the protector of Edwards in order to ensure the coolant is filtered and does not create blockages in the other components. 

Regarding claim 22, the combination of Behlen and Edwards discloses all previous claim limitation. However, they do not explicitly discloses wherein the protector is structured as a mesh. However, the Examiner takes Official Notice that mesh filters are old and well known in the art of cooling system and it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed inventio for Behlen, as modified, to have the protector (825, Edwards) be structured as a mesh. 


12.	Claims 4, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Behlen et al. (U.S. Patent Publication No. 2020/0220237A1, “Behlen”, previously cited) in view of Han et al. (U.S. Patent Publication No. 2017/0012310A1, “Han”, previously cited). 

Regarding claim 4, Behlen discloses all previous claim limitations. However, Behlen does not explicitly disclose a collecting device for collecting the cooling medium when the at least one positive pressure discharger is open, the collecting device disposed downstream from the at least one positive pressure discharger. Han, however, discloses a cooling system (fig 1) wherein a collecting device (15) collects a cooling medium when at least one positive pressure discharger (16) is open (when pressurizing the coolant lines, see ¶0039), the collecting device disposed downstream from the at least one positive pressure discharger (fig 1). Han teaches that this allows for optimal pressure in the coolant lines, prolonging the life of the system (¶0007). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Behlen to provide the collecting device of Han in order to optimize the pressure in the coolant lines and thus prolonging the life of the system. 

Regarding claim 12, Behlen discloses an electric vehicle, comprising a liquid-cooled energy storage arrangement (fig 2) including: 
a liquid-cooled energy storage including a housing (vehicle shell, see ¶0035), in which a plurality of storage cells (22) are arranged; 
a volume (flow path of fluid in cells) in heat-conducting contact with the plurality of storage cells and through which a cooling medium is flowable, the volume limited at least by a cooling medium-guiding feed line and a cooling medium-guiding discharge line (see annotated fig 2 below); 
the plurality of storage cells structured and arranged to be in direct contact with the cooling medium (fig 2); 
at least one positive pressure discharger (6, 32) connecting the volume to a surrounding area, the at least one positive pressure discharger configured to open at a predefined pressure in the cooling medium (¶0036); and 
wherein the at least one positive pressure discharger is arranged in one of the feed line (fig 2).

    PNG
    media_image1.png
    746
    832
    media_image1.png
    Greyscale

However, Behlen does not explicitly disclose a collecting device for collecting the cooling medium when the at least one positive pressure discharger is open, the collecting device disposed downstream from the at least one positive pressure discharger. Han, however, discloses a cooling system (fig 1) wherein a collecting device (15) collects a cooling medium when at least one positive pressure discharger (16) is open (when pressurizing the coolant lines, see ¶0039), the collecting device disposed downstream from the at least one positive pressure discharger (fig 1). Han teaches that this allows for optimal pressure in the coolant lines, prolonging the life of the system (¶0007). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Behlen to provide the collecting device of Han in order to optimize the pressure in the coolant lines and thus prolonging the life of the system. 

Regarding claim 13, the combination of Behlen and Han discloses all previous claim limitations. Behlen further discloses wherein the at least one positive pressure discharger (6, 32) is structured as a predetermined breaking point (¶0036, as a burst valve would have a predetermined breaking point).

13.	Claims 6 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Behlen et al. (U.S. Patent Publication No. 2020/0220237A1, “Behlen”, previously cited) in view of Haas et al. (U.S. Patent Publication No. 2013/0139903A1, “Haas”, previously cited).

Regarding claim 6, Behlen discloses all previous claim limitations. Behlen further discloses wherein the at least one positive discharger includes a plurality of positive pressure discharge members (6, 30), a first positive pressure discharge member (6) of the plurality of positive pressure discharge members is arranged in the at least one of the feed line (see annotated fig 2 below). However, Behlen does not explicitly disclose at least one of a cooling medium-containing collector, a cooling medium-containing distributor, and a compensating container, wherein a second positive discharge member is arranged on the at least one of the collector, the distributor, and a compensating container. Haas, however, discloses a container for a cooling system (figs 1-5) having a cooling medium-containing collector (1, 3), wherein at least one positive pressure discharge member (4) is arranged in the at least one of the collector (figs 1-5). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Behlen to provide the container of Haas in order to provide excess coolant in the case of a leak and to further vent fluid during overpressure situations (see ¶0008-0009). 

    PNG
    media_image1.png
    746
    832
    media_image1.png
    Greyscale


Regarding claim 20, Behlen discloses all previous claim limitations. However, Behlen does not explicitly disclose a compensating container connected to the feed line, wherein:
the compensating container is configured to receive and retain at least one of gas and the cooling medium; and
the at least one positive pressure discharger is arranged on the compensating container.
Haas, however, discloses compensating container (1, 3figs 1-5) connected to the feed line (5), wherein:
the compensating container is configured to receive and retain a cooling medium; and
the at least one positive pressure discharger (4) is arranged on the compensating container. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Behlen to provide the container of Haas in order to provide excess coolant in the case of a leak and to further vent fluid during overpressure situations (see ¶0008-0009).

14.	Claim(s) 10 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Behlen and Edwards as applied to claim 7 above, and further in view of Han et al. (U.S. Patent Publication No. 2017/0012310A1, “Han”, previously cited).

Regarding claim 10, they combination of Behlen and Edwards discloses all previous claim limitations. However, they do not explicitly disclose a collecting device for collecting the cooling medium when the at least one positive pressure discharger is open, the collecting device disposed downstream from the at least one positive pressure discharger. Han, however, discloses a cooling system (fig 1) wherein a collecting device (15) collects a cooling medium when at least one positive pressure discharger (16) is open (when pressurizing the coolant lines, see ¶0039), the collecting device disposed downstream from the at least one positive pressure discharger (fig 1). Han teaches that this allows for optimal pressure in the coolant lines, prolonging the life of the system (¶0007). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Behlen to provide the collecting device of Han, as modified, in order to optimize the pressure in the coolant lines and thus prolonging the life of the system.

Regarding claim 14, the combination of Behlen and Han discloses all previous claim limitations. However, Behlen does not explicitly disclose wherein the at least one positive pressure discharger includes a protector upstream of an outlet of the at least one positive pressure discharger, the protector structured and arranged to prevent a blocking of the at least one positive pressure discharger. Edwards, however, discloses a cooling system wherein the at least one positive pressure discharger (326’, 825) includes a protector (825) disposed upstream of an outlet (at 400) of the at least one positive pressure discharger, the protector structured and arranged to prevent a blocking of the at least one positive pressure discharger (as it filters the coolant, see ¶0067). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Behlen to provide the protector of Edwards in order to ensure the coolant is filtered and does not create blockages in the other components. 

15.	Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Behlen and Edwards as applied to claim 7 above, and further in view of Haas et al. (U.S. Patent Publication No. 2013/0139903A1, “Haas”, previously cited).

Regarding claim 11, the combination of Behlen and Edwards discloses all previous claim limitations. Behlen further discloses wherein the at least one positive discharger includes a plurality of positive pressure discharge members (6, 30), a first positive pressure discharge member (6) of the plurality of positive pressure discharge members is arranged in the at least one of the feed line (see annotated fig 2 below). However, Behlen does not explicitly disclose at least one of a cooling medium-containing collector, a cooling medium-containing distributor, wherein a second positive discharge member of the at least one positive pressure discharge member is arranged in the at least one of the collector and the distributor. Haas, however, discloses a container for a cooling system (figs 1-5) having a cooling medium-containing collector (1, 3), wherein at least one positive pressure discharge member (4) is arranged in the at least one of the collector (figs 1-5). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Behlen, as modified, to provide the container of Haas in order to provide excess coolant in the case of a leak and to further vent fluid during overpressure situations (see ¶0008-0009).

16.	Claim(s) 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Behlen and Han as applied to claim 12 above, and further in view of Haas et al. (U.S. Patent Publication No. 2013/0139903A1, “Haas”, previously cited).

Regarding claim 17, the combination of Behlen and Han discloses all previous claim limitations. However, Behlen does not explicitly disclose at least one of a cooling medium collector, cooling medium distributor, and a compensating container, wherein the at least one positive pressure discharger is arranged in the at least one of the collector, the distributor, and the compensating container. Behlen further discloses wherein the at least one positive discharger includes a plurality of positive pressure discharger (6, 30), a first positive pressure discharge member (6) of the plurality of positive pressure discharger is arranged in the at least one of the feed line (see annotated fig 2 below). However, Behlen does not explicitly disclose at least one of a collector, a distributor, and a compensating collector wherein a second positive discharger of the at least one positive pressure discharger is arranged in the at least one of the collector and the distributor. Haas, however, discloses a container for a cooling system (figs 1-5) having a collector (1, 3, as it collects coolant), distributor (1, 3, as it distributes coolant) or compensating collector (1, 3, as it compensates for pressure in the coolant line) wherein at least one positive pressure discharger (4) is arranged in the at least one of the collector, distributor, or compensating collector (figs 1-5). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Behlen to provide the container of Haas in order to provide excess coolant in the case of a leak and to vent fluid during overpressure situations (see ¶0008-0009).

Regarding claim 18, the combination of Behlen and Han discloses all previous claim limitations. However, they do not explicitly disclose wherein:
the collector is connected to the plurality of storage cells and to the discharge line such that the cooling medium is flowable from the plurality of storage cells to the discharge line via the collector; and
the at least one positive pressure discharger is arranged on the collector.
Haas, however, discloses a container for a cooling system (figs 1-5) wherein a collector (1, 3) is connected to a discharge line (6); and
 at least one positive pressure discharger (4) is arranged on the collector.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Behlen to provide the collector of Haas in order to provide excess coolant in the case of a leak and to vent fluid during overpressure situations (see ¶0008-0009). This would result in the collector being connected a plurality of storage cells and to the discharge line such that the cooling medium is flowable from the plurality of storage cells to the discharge line via the collector (as fluid flows through a circuit from the storage cells to the collector to the discharge line). 


17.	Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Behlen as applied to claim 1 above, and further in view of Wang et al. (Chinese Patent Publication CN108682921A, “Wang”).

Regarding claim 19, Behlen discloses all previous claim limitations. However, Behlen does not explicitly disclose the plurality of storage cells are arranged in two rows;
the distributor is arranged between the two rows and configured to distribute the cooling medium to the plurality of storage cells; and
the at least one positive pressure discharger is arranged on the distributor. 
Wang, however, discloses a cooling system (fig 2) wherein a plurality of storage cells (18, 18B) are arranged in two rows;
a distributor (20) is arranged between the two rows and configured to distribute the cooling medium to the plurality of storage cells (fig 2); and
the at least one positive pressure discharger (7) is arranged on the distributor. 
Wang teaches that this distributor improves the heat transfer efficiency and temperature stabilization of the battery (see page 3 lines 35-60). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Behlen to provide the distributor and positive pressure discharger of Wang in order to improve the efficiency and stabilization of the device. 

18.	Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Behlen as applied to claim 1 above, and further in view of Shedd (PCT Publication WO2016069295A1).

Regarding claim 23, Behlen discloses all previous claim limitations. However, Behlen does not explicitly disclose wherein the at least one positive pressure discharger is arranged in the discharge line;
the protector is disposed in the discharge line (i) between the plurality of storage cells and the at least one positive pressure discharger and (ii) upstream of the at least one positive pressure discharger; and
the protector is structured and arranged to prevent a blocking of the at least one positive pressure discharger. 
Shedd, however, discloses a cooling system wherein at least one positive pressure discharger (60) is arranged in the discharge line (i.e. downstream the pump 20);
a protector (260) is disposed in the discharge line (i) between heat source (100) and the at least one positive pressure discharger and (ii) upstream of the at least one positive pressure discharger; and
the protector is structured and arranged to prevent a blocking of the at least one positive pressure discharger (as it is a strainer, see ¶00391). 
When there are a finite number of identified, predictable solutions, i.e. the placement locations of the positive pressure discharger and protector, a person of ordinary skill has a good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, i.e. releasing pressure and filtering the coolant, it is likely the product is not of innovation but of ordinary skill and common sense. In that instance, the fact that a combination was obvious to try might show it was obvious under 35 U.S.C. 103 (KSR Int' l Co. v. Teleflex Incl, 127 S. Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the claimed invention, to modify Behlen, by providing the positive pressure discharger and protector on the discharge line, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is within the abilities of one having ordinary skill. See MPEP 2143(I)(E).  

 
19.	Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Behlen and Haas as applied to claim 6 above, and further in view of Wiemer et al. (Great Britain Patent Publication GB2504280, “Wiemer”).

Regarding claim 24, the combination of Behlen and Haas discloses all previous claim limitations. Behlen, as modified, further discloses wherein the second positive pressure discharger (4, Haas) is structured as a pressure relief valve. However, they do not explicitly disclose wherein the first positive pressure discharger is structured as a bursting disk. Wiemer, however, discloses a cooling system wherein a first pressure relief valve (4) is structured as bursting disk (page 8, lines 11-17). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Wiemer to provide a burst disk on the feed line such as taught by Wiemer in order to further protect from over pressurization. 

Response to Arguments
20.	Applicant's arguments filed 8/2/2022 have been fully considered but they are not persuasive.
a.	Applicant argues (page 10) that the terms “positive pressure discharger” and “protector” have sufficient definite meaning in light of the specification. The Examiner respectfully disagrees; the specification fails to disclose the definition of these terms. Further these are not known terms of the art. The rejection of the claim interpretation in the Non-Final rejection dated 5/3/2022, is evident that these terms should not be interpreted as the positive pressure discharge member and protective device and thus render the terms indefinite. 
b.	Applicant argues (pages 11-12) that it is unreasonable to identify the “vehicle shell” as the claimed housing of the battery system in Behlen as this is inconsistent with the housing of the instant invention. The Examiner respectfully disagrees; Behlen teaches that the batteries are part a vehicle and thus it is implied that the batteries would be housed in a vehicle shell thus meeting the claim limitations. 
c.	Applicant argues (pages 12-13) that Edwards does not teach a positive pressure discharger which includes a protector. Rather the protector (326’) is separate from the positive pressure discharger (825). The Examiner respectfully disagrees; as now interpreted the positive pressure discharge of Edwards includes both elements 326’ and 825. This interpretation is proper as the claims only require that the protector be upstream an outlet of the positive pressure discharger. 
d.	Applicant argues (pages 13-14) that providing the collecting device of Han would inhibit the fluid from the being released by leakage points 30 and thus would not be able to distinguish fires. The Examiner respectfully disagrees; there is nothing to suggest by adding the collecting device of Han would affect the ability of the device to sense fires or to release fluid via the leakage points. The collecting device only serves to capture and return fluid of the pressure relief device i.e. valve 6 of Behlen, not valves 31. 

Conclusion
21.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
22.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY E ARANT whose telephone number is (571)272-1105. The examiner can normally be reached Monday-Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571)270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY E ARANT/Primary Examiner, Art Unit 3763